Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-23 are currently pending.
Claims 1 and 11 have been amended.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/16/2021 has been entered. 
Response to Arguments
Applicant's arguments filed 3/16/2021 have been fully considered but they are moot in light of the newly made rejection in view of Potyrailo (2014/0091811) see rejection below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17, 22 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 11 recite a “physiological liquid” which lacks support in the originally filed written description. The explicit term physiological liquid is absent from the disclosure. The closest relevant sections are [0008] which describes wet and physiological conditions and [0012] which describes recording of physiological signals. Neither teaches a physiological liquid and because physiological liquid is not a common term in the art, it is not made clear what the bounds are on such a limitation. For the purposes of examination physiological liquid is interpreted to mean any fluid from a biological source or containing biological material.
Claims 2-10, 12-17, 22 and 23 are also rejected for their dependence on claims 1 and 11 respectively.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 23 repeats limitations from claim 1 on which it depends without introducing any new limitations further limiting the claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent 
 Specification
The amendment filed 3/16/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “physiological liquid”.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bridges (2015/0053575 as cited by applicant) in view of Mujeeb-U-Rahman (2014/0336485 as cited by applicant) in further view of Potyrailo (2014/0091811).
Regarding claim 1, Bridges teaches a sensor for measuring electrochemical impedance (Figs 18-20) comprising: 
a primary circuit (512) that includes a primary electrically conducting coil (L1); 
a secondary circuit (500) that includes a first electrically insulating layer (first one of 540) a secondary electrically conducting coil (Ls) a first metal contact electrode (522), a second metal contact electrode (524) a second electrically insulating layer disposed over and contacting the secondary electrically conducting coil (second one of 540) the secondary electrically conducting coil including a first 
an alternating current source (552) energizing the primary electrically conducting coil during impedance measurements (see [0130] and Fig 21).
Bridges does not explicitly teach, and the second electrically insulating layer defining openings that expose the first metal contact electrode and the second metal contact electrode.
Mujeeb-U-Rahman however teaches a similar sensor (Fig 13) including wherein the insulating layer defines openings that expose the first metal contact electrode and the second metal contact electrode (see [0055] etching of insulating layers to expose lower metal layers).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the sensor of Bridges to include the insulator openings to reduce the overall sensor size and enable integration of the electrodes with the secondary circuit resulting in reduced cost of manufacture. 
Bridges in view of Mujeeb-U-Rahman does not explicitly teach wherein the first end of the secondary electrically conducting coil contacts the first metal contact electrode and the second end of the secondary electrically conducting coil contacts the second metal contact electrode, the secondary coil being configured to contact a physiological liquid medium for which an impedance is to be measured.
Potyrailo however teaches a similar sensor (Fig 3) wherein the first end of the secondary electrically conducting coil (antenna coil) contacts the first metal contact electrode (shown with direct electrically connection in equivalent circuit diagram of Fig 3 between sensing region and antenna coil) and the second end of the secondary electrically conducting coil contacts the second metal contact 
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the sensor of Bridges in view of Mujeeb-U-Rahman in order to reduce cost by simplifying the sensor and further constructing the sensor such that it can be implantable thereby increasing the applications for detection. 


Regarding claim 2, Bridges in view of Mujeeb-U-Rahman in view of Potyrailo teaches the sensor of claim 1 and Bridges further teaches wherein during operation, the secondary circuit is positioned in a medium for which the electrical impedance is to be measured (Fig 20).

Regarding claim 3, Bridges in view of Mujeeb-U-Rahman in view of Potyrailo teaches the sensor of claim 1 and Bridges further teaches wherein the primary electrically conducting coil is positioned proximate to but spatially separated from the secondary electrically conducting coil (Fig 18, distance d).

Regarding claim 4, Bridges in view of Mujeeb-U-Rahman in view of Potyrailo teaches the sensor of claim 1, and Bridges further teaches wherein the primary electrically conducting coil is positioned within 5 centimeters from the secondary electrically conducting coil (see [0130]).

Regarding claim 5, Bridges in view of Mujeeb-U-Rahman in view of Potyrailo teaches the sensor of claim 1 and Bridges further teaches wherein the alternating current source is an impedance meter (see [0130]).

Regarding claim 6, Bridges in view of Mujeeb-U-Rahman in view of Potyrailo teaches the sensor of claim 1 and Bridges further teaches wherein the first electrically insulating layer is a polymeric substrate (see [0127]).

Regarding claim 7, Bridges in view of Mujeeb-U-Rahman in view of Potyrailo teaches the sensor of claim 1 and Bridges further teaches wherein the second electrically insulating layer is a polymeric layer (see [0127]).

Regarding claim 8, Bridges in view of Mujeeb-U-Rahman in view of Potyrailo teaches the sensor of claim 1 and Bridges further teaches wherein the secondary electrically conducting coil is deposited as a spiraling metal pattern onto the first electrically insulating layer (Fig 8).

Regarding claim 9, Bridges in view of Mujeeb-U-Rahman in view of Potyrailo teaches the sensor of claim 1 but does not explicitly teach wherein a coupling coefficient between the primary electrically conducting coil and the secondary electrically conducting coil is greater than or equal to 0.8.
Bridges however teaches increasing the coupling between primary and secondary elements (see [0013]). It would therefore be obvious to one of ordinary skill in the art at the time of the effectively filed date to increase the coupling coefficient as high as possible, including over the claimed .8 coefficient in order to increase signal to noise ratio resulting in more accurate measurements.

Regarding claim 10, Bridges in view of Mujeeb-U-Rahman in view of Potyrailo teaches the sensor of claim 1 and Bridges further teaches wherein an inductance of the secondary electrically conducting coil is from 1 to 100 microhenries (see [0107]).

Regarding claim 11, Bridges teaches a method for measuring electrochemical impedance (Figs 18-20 and [0119-0133]) comprising: 
providing a primary circuit (512) that includes a primary electrically conducting coil (L1); 
providing a secondary circuit (500) that includes a first electrically insulating layer (First of 540), a secondary electrically conducting coil (Ls) disposed over and contacting the first electrically insulating layer (Fig 19), a first metal contact electrode (522), a second metal contact electrode (524), and a second electrically insulating layer (second of 540) disposed over the secondary electrically conducting coil (Fig 19), contacting the first metal contact electrode and the second metal contact electrode of the secondary circuit with a liquid medium (see [0121]) for which an impedance is to be measured (see [0019]); 
positioning the primary electrically conducting coil proximate to the secondary electrically conducting coil (Fig 20) such that the primary electrically conducting coil is inductively coupled to the secondary electrically conducting coil (see [0120]); and 
applying an alternating current to the primary electrically conducting coil to perform an impedance measurement (by 552, [0130]).
Bridges does not explicitly teach, and the second electrically insulating layer defining openings that expose the first metal contact electrode and the second metal contact electrode.
Mujeeb-U-Rahman however teaches a similar sensor and method (Fig 13) including wherein the insulating layer defines openings that expose the first metal contact electrode and the second metal contact electrode (see [0055] etching of insulating layers to expose lower metal layers).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the sensor and method of Bridges to include the insulator openings to reduce the overall 
Bridges in view of Mujeeb-U-Rahman does not explicitly teach wherein the secondary electrically conducting coil including a first end and a second end that are attached respectively to the first metal contact electrode and the second metal contact electrode, the secondary coil being configured to contact a physiological liquid medium for which an impedance is to be measured.
Potyrailo however teaches a similar sensor method (Fig 3) wherein the secondary electrically conducting coil including a first end and a second end (Shown in Fig 3) that are attached respectively to the first metal contact electrode and the second metal contact electrode (connections shown in Fig 3), the secondary coil being configured to contact a physiological liquid medium for which an impedance is to be measured (see [0049] liquid environment and see [0068] which includes implanted in vivo).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the method of Bridges in view of Mujeeb-U-Rahman in order to reduce cost by simplifying the sensor and further constructing the sensor such that it can be implantable thereby increasing the applications for detection. 

Regarding claim 12, Bridges in view of Mujeeb-U-Rahman in view of Potyrailo teaches the method of claim 11 and Bridges further teaches wherein the alternating current source is an impedance meter (see [0130]).

Regarding claim 13, Bridges in view of Mujeeb-U-Rahman in view of Potyrailo teaches the method of claim 11 and Bridges further teaches wherein the first electrically insulating layer is a polymeric substrate (see [0127]).



Regarding claim 15, Bridges in view of Mujeeb-U-Rahman in view of Potyrailo teaches the method of claim 11 and Bridges further teaches wherein the secondary electrically conducting coil is deposited as a spiraling metal pattern onto the first electrically insulating layer (Fig 8).

Regarding claim 16, Bridges in view of Mujeeb-U-Rahman in view of Potyrailo teaches the method of claim 11 but does not explicitly teach wherein a coupling coefficient between the primary electrically conducting coil and the secondary electrically conducting coil is greater than or equal to 0.8.
Bridges however teaches increasing the coupling between primary and secondary elements (see [0013]). It would therefore be obvious to one of ordinary skill in the art at the time of the effectively filed date to increase the coupling coefficient as high as possible, including over the claimed .8 coefficient in order to increase signal to noise ratio resulting in more accurate measurements.

Regarding claim 17, Bridges in view of Mujeeb-U-Rahman in view of Potyrailo teaches the method of claim 11 and Bridges further teaches wherein an inductance of the secondary electrically conducting coil is from 1 to 100 microhenries (see [0107]).

Regarding claim 18, Bridges teaches a method for forming a sensor (Fig 18 and [0122]) for measuring electrochemical impedance comprises:
forming a first electrically insulating layer (first of 540);

forming a second electrically insulating layer over the secondary electrically conducting coil (second of 540).
Bridges does not explicitly teach the steps of coating exposing and separating. 
Mujeeb-U-Rahman however teaches a similar sensor and method (Fig 13) including coating (see [0054]) exposing (see [0055] etching of insulating layers to expose lower metal layers) and separating (see [0055]) wherein the support is a silicon wafer (see [0038]).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the sensor and method of Bridges to include the methods of coating exposing and separating in order to reduce the overall size of the sensor as well as to reduce manufacturing costs. 
Bridges in view of Mujeeb-U-Rahman does not explicitly teach wherein the formed coil and contact electrodes are in contact.
Potyrailo however teaches a similar sensor (Fig 3) wherein the formed coil (antenna) and contact electrodes are in contact (shown in Fig 3) 
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the sensor of Bridges in view of Mujeeb-U-Rahman in order to reduce cost by simplifying the sensor. 

Regarding claim 19 Bridges in view of Mujeeb-U-Rahman in view of Potyrailo teaches the method of claim 18 and Bridges further comprising forming a primary circuit by: a') patterning a second metal layer onto an electrically insulating substrate (see [0122]).



Regarding claim 21, Bridges in view of Mujeeb-U-Rahman in view of Potyrailo teaches the method of claim 18 and Mujeeb-U-Rahman further teaches the use of a patterned adhesion layer (adhesion layer [0059]) interposed between the first electrically insulating layer and the first metal layer (see [0056-0059])

Regarding claim 22, Bridges in view of Mujeeb-U-Rahman in view of Potyrailo teaches the sensor of claim 1 and Bridges further teaches wherein the first metal contact electrode and the second metal contact electrode are configured to contact a liquid (see [0059])

Regarding claim 23, Bridges in view of Mujeeb-U-Rahman in view of Potyrailo teaches the sensor of claim 1, and Potyrailo further teaches wherein the first end of the secondary electrically conducting coil contacts the first metal contact electrode and the second end of the secondary electrically conducting coil contacts the second metal contact electrode (Fig 3). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN R DICKINSON whose telephone number is (571)272-6183.  The examiner can normally be reached on M-F 8:30-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571) 272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN R DICKINSON/Examiner, Art Unit 2867                                                                                                                                                                                                        

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867